internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b07-plr-119828-01 date date do legend p p1 a b c v w facility date date date date amount dear in a letter dated date and a supplemental letter dated date your representative requested rulings regarding your sale of an interest in a facility designed to produce solid synthetic_fuel from coal you have represented the facts to be as follows on date p1 received plr which rules on the similar issues addressed by this letter p seeks a confirmation of the rulings given to p1 in light of the state-law merger of p and p1 and the sale by a and b to c of membership interests in p plr-119828-01 p is a delaware limited_liability_company taxable as a partnership p is the surviving entity in a state-law merger with p1 which was undertaken to convert p1 from a west virginia limited_liability_company to a delaware limited_liability_company since p1 was disregarded as an entity until the merger occurred and since as a result of the merger a and b owned identical interests in the profits and capital of p as they had owned in p1 p is a continuation of p1 and the state-law merger is ignored for federal_income_tax purposes p1 constructed and p now owns and operates a facility for producing a solid synthetic_fuel from coal using a process licensed to p by v the facility is a coal agglomeration facility consisting of two production lines located within a single metal building the facility was constructed pursuant to two written contracts one for each production line entered into by v with w on date v assigned those contracts to p1 as of date the facility was constructed and is operated on property held under lease by b and subleased to p under a sublease the site b has entered into a feedstock supply agreement to supply coal feedstock to the facility the coal fines feedstock is currently supplied exclusively from b’s coal preparation plant operations b installed a recovery circuit and vertical filter as a part of its coal preparation plant to recover ultra- fine coal the ultra-fine coal previously could not be recovered and was part of the waste stream discharge from the coal preparation plant one production line will use the ultra-fine coal or a blend of the ultra-fine coal and other coal the second production line will use coal feedstock that is at least percent by weight less than inch the product produced by the second production line will not be processed through the extruders or the dryers at the facility the process flow for the first line will be modified to allow the product to be processed through either dryer p routinely has had experts conduct tests on fuel produced from coal using the process regardless of whether extrusions are formed the experts have concluded that the coal feedstock used at the facility undergoes a significant chemical change as a result of the process c acquired an interest in p pursuant to a purchase and sale agreement sale agreement p has three separate classes of membership interests series a b and c that share in p’s profits and losses based on annual production volumes the series a interest is allocated of the first amount of annual production phase i and of the production in excess of amount per year phase ii the series b interest is allocated of phase i production and of phase ii production the series c interest participates in of all production the series a b and c interests are generally allocated income gains losses deductions and sec_29 credits attributable to their respective percentage interest in phase i and phase ii production cost_recovery deductions are generally allocated to the series a interest to the series b interest and to the series c interest p has represented that allocation and distributions pursuant to the sale agreement will have substantial plr-119828-01 economic_effect as required by sec_1_704-1 of the income_tax regulations pursuant to the sale agreement c purchased the series a interest from a and b and received an option to purchase the series b interest in exchange for the series a interest a and b received an amount of cash at closing a fixed recourse promissory note and a contingent promissory note the remaining facts are the same as stated in plr the rulings issued in plr which you wish to be reconfirmed in this private_letter_ruling are as follows with p being substituted for p1 p with use of the process produces a qualified_fuel within the meaning of sec_29 of the internal_revenue_code production of qualified_fuel from the facility is attributable to p within the meaning of sec_29 p is entitled to the sec_29 credits for the production of the qualified_fuel from the facility that is sold to an unrelated_person each of the contracts for construction of the facility constitute a binding written contract within the meaning of sec_29 the credit allowed under sec_29 may be passed through to and allocated among all the members of p in accordance with the member’s interest in p under the principles of sec_702 for the sec_29 credit a member’s interest in p is determined based on a valid allocation of the receipts from the sale of qualified_fuel because the facility was placed_in_service before date within the meaning of sec_29 the facility will continue to be treated as placed_in_service before date after the technical_termination of p under sec_708 on date upon the purchase of the series a interest by c from a and b a future termination of p under sec_708 will not preclude the new partnership from taking the sec_29 credit for the production of qualified_fuel from the facility that is sold to an unrelated_person because the facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility after date will not result in a new placed_in_service_date for the facility for purposes sec_29 provided the essential components are relocated the fair_market_value of the original property is more than percent of the facility’s total fair_market_value at the time of relocation and the production capacity of the relocated facility is not significantly increased at the new location plr-119828-01 the changes in facts since the issuance of plr are the merger which left p the remaining entity the sale of an interest to c and the plans to use minu sec_3 feedstock in one of the production lines that will eliminate the extruder and dryer the above rulings are not affected by the merger nor the sale of an interest to c you have requested rulings regarding whether a change in feedstock and the elimination of a process step for one production line would affect the above rulings sec_3 of revproc_2001_34 2001_22_irb_1293 provides that the service will issue rulings that a solid fuel other than coke produced from coal is a qualified_fuel under sec_29 if the conditions set forth below are satisfied and evidence is presented that all or substantially_all of the coal used as feedstock undergoes a significant chemical change the use of coal particles the majority of which by weight are no larger than are permitted the taxpayer is also permitted to eliminate the use of the extruder provided the taxpayer represents that omission of this procedure will not significantly increase production of the facility sec_29 of the internal_revenue_code provides that the credit is available with respect to solid synthetic_fuel from coal that is produced in a facility placed_in_service after date and before date sec_29 provides that a facility for producing solid synthetic_fuel from coal is treated as being placed_in_service before date if such facility is placed_in_service before date pursuant to a binding written contract in effect before date generally the specifications of the binding written contracts required by sec_29 provide for construction of facilities with an expected or target level of production of qualified_fuel at the time the facility is placed_in_service this level of production is evidenced by such factors as the size of conveyers mixers briquetters heaters and other equipment installed in the facility as well as production levels permitted by governmental entities or indicated in feedstock supply or qualified_fuel sales contracts this expected production level will depend upon which of the various available qualified_fuel technologies is utilized the type of coal feedstock configuration of the elements of the facility speed of operation of each piece of equipment and the size and shape of the resultant qualified_fuel the service has generally issued private letter rulings regarding whether a facility produces a qualified_fuel based upon taxpayers’ representations that the facility constructed under the binding contract implements a process that results in a fuel product that differs chemically from coal to a significant degree thus the rulings are predicated upon the cumulative effects of a specific set of activities applied under controlled conditions for a specified period of time and at a specified rate in revproc_2001_30 2001_19_irb_1163 the service announced plr-119828-01 that it will issue rulings that a solid fuel produced from coal is a qualified_fuel under sec_29 under the circumstances enumerated therein because of the degree to which all of the activities of the facility are impacted by changes in the speed of operation and because changes to a facility may affect the placed_in_service requirements the service appropriately indicated that rulings would not be issued where a facility was modified after date in a manner that would significantly increase the capacity of the facility to produce qualified_fuel beyond the expected capacity contemplated in the binding contract you have requested a ruling that the process implemented in the facility that you have described results in a solid synthetic_fuel produced from coal that is a qualified_fuel for purposes of sec_29 of the code we have previously ruled that the unmodified production line produces a qualified_fuel based upon the facts presented and the representations made in your request we conclude that the modified production line using the process that you have described results in a fuel that is a qualified_fuel provided that that production line is not operated at a level of production that will exceed the annualized expected production level provided in the binding contract for the construction of that production line with addition of the above caveat for production from the modified production line we re-issue the rulings given in plr for p thus in summary p with use of the process produces a qualified_fuel within the meaning of sec_29 production of qualified_fuel from the facility is attributable to p within the meaning of sec_29 p is entitled to the sec_29 credits for the production of the qualified_fuel from the facility that is sold to an unrelated_person each of the contracts for construction of the facility constitutes a binding written contract within the meaning of sec_29 the credit allowed under sec_29 may be passed through to and allocated among all the members of p in accordance with the member’s interests in p under the principles of sec_702 for the sec_29 credit a member’s interest in p is determined based on a valid allocation of the receipts from the sale of qualified_fuel because the facility was placed_in_service before date within the meaning of sec_29 the facility will continue to be treated as placed_in_service before date after the termination of p under sec_708 on date upon the purchase of the series a interest by c from a and b a future termination of p under sec_708 will not preclude the new plr-119828-01 partnership from taking the sec_29 credit for the production of qualified_fuel from the facility that is sold to an unrelated_person because the facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the essential components are relocated the fair_market_value of the original property is more than percent of the facility’s total fair_market_value at the time of relocation and the production capacity of the relocated facility is not significantly increased at the new location this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling should be attached to your tax_return filed for the year in which the transaction covered by this ruling was consummated a copy is enclosed for this purpose sincerely joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
